IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 94-20587
                         Summary Calendar
                        __________________



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus


MIRYAM BALCAZAR,

                                     Defendant-Appellant.



                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Southern District of Texas
              USDC No. CA-94-2337 (CR-H-89-0012-01)
                        - - - - - - - - - -
                          February 7, 1996


Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Appellant Miryam Balcazar appeals from the district court's

order denying her motion to vacate her sentence, filed pursuant

to 28 U.S.C. § 2255.   She argues that the district court should

have disqualified itself from presiding over her bench trial

after denying her motion to suppress evidence, and that her trial

counsel was ineffective for allowing the hearing on her


     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 94-20587
                                 -2-


suppression motion and her bench trial to be jointly conducted.

We have reviewed the record and the district court's opinion and

find no reversible error.   Accordingly, we affirm for essentially

the reasons given by the district court.   United States v.

Balcazar, No. CR H-89-12 (S.D. Tex. July 20, 1994).

     AFFIRMED.